Per Curiam.
The revocation of the order to defalcate, is but equivalent to a refusal to defalcate in the first instance, which is not the subject of a writ of error. The power to set one judgment against another, is an inherent one, and' the only equitable power *79which the common law courts originally possessed. Not being conferred by the statute, it is not a legal power, nor its exercise demand-able of right; and being discretionary, the propriety of its exercise cannot be questioned here, where we are incompetent to judge of the circumstances.
Writ quashed.